Title: Thomas Jefferson to Peter Derieux, 1 June 1812
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          Dear Sir Monticello May June 1. 12. 
           Your favor of May 11. is just recieved, with the seeds & roots of the Tarragon, for which I return you my thanks. the root w had become entirely dry & without any principle of vegetation left in it. this was the less important, as I had some years ago succeeded in obtaining the plant from N. Orleans where it grows wild; and I have now so many plants in my garden as will enable me to begin to use it the ensuing year. but altho I have had it these 3. years it has not borne seed. I began with a single plant and have multiplied it by parting the roots.  you the seed you have been so kind as to send me, will enable me to multiply it still more; for I shall aim at so much as will enable me to try to make the vinaigre d’estragon.
          Our family is all well and join me in their salutations to yourself and mrs Derieux, and in sincere wishes for your health & happiness.
          
            Th:
            Jefferson
        